778 F.2d 527
16 Envtl. L. Rep. 20,250
Richard Alan KAMP, Petitioner,v.The ENVIRONMENTAL DEFENSE FUND, INC., Petitioner/Intervenor,v.John HERNANDEZ, in his capacity as Acting Administrator ofthe United States Environmental Protection Agency,and the Environmental Protection Agency,Respondents,Arizona Department of Health Services, Asarco, Incorporated,Kennecott, Inspiration Consolidated Copper Co.,Magma Copper Co., and Phelps DodgeCorp., Respondent/Intervenors.
No. 83-7183.
United States Court of Appeals,Ninth Circuit.
Dec. 11, 1985.

F. Henry Habicht, II, Asst. Atty. Gen., Land & Natural Resources Div., Jose R. Allen, David E. Dearing, Attys., Dept. of Justice, Richard Bozof, U.S. EPA, Washington, D.C., for E.P.A.
Newman R. Porter, Evans, Kitchel & Jenckes, P.C., Phoenix, Ariz., for Asarco Inc.
G. Van Velsor Wolf, Jr., Lewis & Roca, Phoenix, Ariz., for Inspiration Cons. Copper Co.
Alfred V.J. Prather, Kurt E. Blase, Washington, D.C., for Kennecott.
Ralph B. Sievwright, Twitty, Sievwright & Mills, Phoenix, Ariz., Frederick C. Schafrick, Shea & Gardner, Washington, D.C., for Magma Copper Co.
John F. Boland, Jr., Evans, Kitchel & Jenckes, P.C., Phoenix, Ariz., for Phelps Dodge Corp.
Jon K. Wactor, Asst. Atty. Gen., Phoenix, Ariz., for State of Ariz.
Before FAIRCHILD*, FLETCHER and CANBY, Circuit Judges.

ORDER

1
The opinion in this case, filed February 5, 1985, and appearing at 752 F.2d 1444, is modified as follows:


2
The following sentence, appearing as the second-to-last sentence on page 1453, is deleted:


3
The implementation plan involved in this case has nothing to do with the concerns of Part D:  its objective is to bring existing sources of SO2  pollution into compliance with the NAAQSs, not to allow for the construction of new major sources of emissions.


4
In place of the deleted sentence, the following two sentences are substituted:


5
The implementation plan in this case was not submitted or approved as a Part D plan.  It was submitted as an original plan to bring existing sources of SO2  pollution into compliance with the NAAQSs.



*
 The Honorable Thomas E. Fairchild, United States Circuit Judge for the Seventh Circuit, sitting by designation